Citation Nr: 9928759	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  95-33 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active duty for training from November 1972 
to June 1973.  

Service connection was denied for a right knee disorder by an 
August 1976 rating decision and that decision was not 
appealed by the appellant.  Service connection was denied for 
a left knee disorder by an April 1978 Board decision.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection was denied for a right knee disorder 
by an August 1976 rating decision, which became final when 
the appellant did not file an appeal of the decision within 
one year after notification of the decision in September 
1976.  

2.  Because the evidence received since the August 1976 
rating decision is merely cumulative of the evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a right knee 
disorder.  

3.  Service connection was denied for a left knee disorder by 
an April 1978 Board decision.  

4.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a left 
knee disorder.  

5.  There is no competent evidence showing that the 
appellant's left knee disorder which preexisted service 
underwent an increase in severity as a result of military 
service.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the August 1976 rating 
decision is not new and material, and the claim for service 
connection for a right knee disorder is not reopened.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5108, 7105(c) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.307, 
3.309, 3.310(a), 20.302(a), (1998).  

2.  The evidence received by VA since the April 1978 Board 
decision is new and material, and the claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.304(b), 3.306, 3.307, 
3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the holding by United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must first 
determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).  For the limited 
purpose of determining whether to reopen a claim, the Board 
must accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

I.  A Right Knee Disorder

The appellant argues that he has right knee disability that 
has resulted from having to place additional weight on that 
knee because of his left knee disorder.  A claim for service 
connection for a right knee disorder was previously denied by 
an August 1976 rating decision that became final when the 
appellant did not file a timely appeal of the decision after 
receiving notification thereof in September 1976.  Except as 
otherwise provided, when a claim becomes final after an 
unappealed rating decision, the claim may not be thereafter 
reopened.  Should new and material evidence be presented or 
secured with respect to a claim that has been disallowed, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for a right knee disorder was 
last finally denied by the August 1976 rating decision.  

The evidence of record at the time of the August 1976 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of a right knee 
disorder.  Also considered by the RO in August 1976 was a 
report of an August 1976 VA medical examination, which 
diagnosed bilateral, mild chondromalacia of the knees.  
Service connection was denied for a right knee disorder by 
the August 1976 rating decision on the basis that the 
evidence did not demonstrate that a right knee disorder had 
been incurred in or aggravated by military service.  

The evidence submitted since the August 1976 rating decision 
includes the appellant's testimony at a May 1995 regional 
office hearing, a September 1995 statement from R. Adrow that 
indicated the appellant had no physical problems prior to 
service but returned from service with some, and a September 
1995 statement from the appellant's aunt that indicated he 
had returned from service with a knee problem.  This evidence 
is new, in that it was not previously of record.  However, 
the Board notes that the two September 1995 statements do not 
identify a right knee disorder.  The appellant's testimony 
describes a right knee problem that developed as a result of 
a left knee disorder.  The Board finds that the evidence 
submitted since August 1976 is cumulative of the evidence 
considered at that time because it reveals no more than that 
the appellant has a right knee disorder, a fact that was 
evident in August 1976.  Additionally, this new evidence does 
not contain any competent medical opinion which would 
establish that a right knee disorder was present in service 
or had been caused by a left knee disorder.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of his claim for service 
connection for a right knee disorder.  Accordingly, that 
claim cannot be reopened, as the appellant has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.  

II.  A Left Knee Disorder

The appellant asserts that his left knee problems began in 
1972, during basic training, when he struck the knee on a 
wall while on an obstacle course.  He argues that he has 
submitted new and material evidence with regard to his claim 
for service connection for a left knee disorder.  Service 
connection was denied for a left knee disorder by an April 
1978 Board decision.  In Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C.A. 
§ 7104 means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the RO may have 
determined in this regard is irrelevant.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been previously disallowed by the Board, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 20.1105.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for a left knee disorder was 
last finally denied by the April 1978 Board decision.  

The evidence of record at the time of the April 1978 Board 
decision included the appellant's service medical records, 
which showed that there were no knee problems or complaints 
at the time of his November 1972 entrance examination.  He 
was subsequently seen in March 1973 for a complaint of left 
knee pain, which he reported had existed for the previous two 
to three years.  Examination in March 1973 did not reveal any 
effusion, crepitation, or atrophy, while an X-ray at the time 
showed an old, nonunion fracture of the left patella at the 
distal third, which was considered to be more than a year 
old.  The impression was a nonunion fracture of the left 
patella that had existed prior to service and which had not 
undergone significant aggravation in service.  An April 1973 
Medical Board report also determined that the appellant's 
nonunion fracture of the left patella that existed prior to 
service and had not undergone significant aggravation in 
service.  

Postservice evidence considered in April 1978 included the 
August 1976 VA medical examination report, which diagnosed 
bilateral, mild chondromalacia of the knees and possible old, 
healed fracture of the lower pole of the left patella.  

Service connection was denied for a left knee disorder by the 
April 1978 Board decision on the basis that there had been no 
new and material evidence submitted since an unappealed and 
therefore final August 1976 rating decision, which had denied 
a similar claim on the basis that a left knee disorder had 
preexisted service and had not been aggravated by service.  

The evidence submitted since the April 1978 Board decision 
includes the following: private medical records, dated from 
May 1989 to May 1991, which show that the appellant underwent 
left knee surgery in May 1989 and that marked degenerative 
disease was noted in the patellofemoral joint compartment of 
the left knee in July 1989 and May 1991; a transcript of the 
appellant's testimony at the May 1995 hearing, and the two 
September 1995 lay statements referenced above.  

The Board finds that the evidence submitted since April 1978 
is significant and must be considered in order to fairly 
decide the merits of the appellant's current claim for 
service connection for a left knee disorder.  The evidence is 
new because it provides testimony that the appellant's left 
knee disability was first manifested after service and that 
he now has degenerative joint disease in the left knee.  It 
is material because it raises the question of whether 
degenerative disease in the left knee may be attributed to 
his military service.  Accordingly, the Board reopens the 
claim for service connection for a left knee disorder on the 
basis that the appellant has submitted new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108, 7104(b); 38 C.F.R. 
§ 3.156.  

Because the Board has determined that the appellant's claim 
for service connection for left knee disorder is reopened, it 
must be reviewed under the second element of Winters, which 
is whether the claim is well grounded.  Reviewing the claims 
file, the Board finds that because the appellant's 
contentions and evidence submissions have been focused on the 
merits of his claim for service connection for a left knee 
disorder he will not be prejudiced by our deciding the claim 
on the merits at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Although the service medical examination performed in 
conjunction with the appellant's entrance on to active duty 
for training in November 1972 did not indicate any knee 
problems, he reported a two to three year history of left 
knee pain when treated in March 1973, and the old fracture of 
the left patellar noted on the March 1973 X-ray of the left 
knee was felt to be more than a year old.  Furthermore, the 
military physician in March 1973 and the April 1973 Medical 
Board, after reviewing the March 1973 X-ray findings and the 
medical history provided by the appellant, determined that 
the nonunion fracture of the left patella had existed prior 
to service.  Therefore the Board finds that those competent 
medical opinions constitute clear and unmistakable evidence 
that rebuts the presumption of soundness described in 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b).  See Gahman v. 
West, 12 Vet. App. 406, 411 (1999).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a left knee disorder.  Because there is 
competent evidence showing that the appellant currently has a 
left knee disorder, the first element required for a well-
grounded claim is satisfied.  But the Board notes that the 
medical evidence does not demonstrate that osteoarthritis was 
manifested in the left knee within the first year after the 
appellant's separation from military service.  

The second element for a well-grounded claim under Caluza is 
also met because the service medical records show that the 
appellant was treated for left knee disability.  However, the 
third element for a well-grounded claim under Caluza is not 
met because the appellant fails to show that the left knee 
disability with which he entered military service underwent 
an increase in severity as a result of that service.  There 
is no competent medical evidence showing that the preexisting 
left knee disorder was aggravated by military service.  
Rather, the competent medical opinions by the military 
physician in March 1973 and the Medical Board in April 1973, 
indicating that the preexisting left knee condition had not 
been significantly aggravated by service, constitute clear 
and unmistakable evidence that rebuts the presumption of 
aggravation.  See Gahman v. West, 12 Vet. App. 406, 411 
(1999).   Moreover, the additional evidence does not show 
that either arthritis or chondromalacia began in service or 
are related in any way to any incident of service.

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his left knee disorder, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings that establish 
that his left knee disorder did not preexist service or that 
it was aggravated by service.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing that a left knee disorder was incurred in 
service or was aggravated by service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim of entitlement to service connection 
for a left knee disorder is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in a June 1995 
statement of the case.  Unlike the situation in Robinette, 
the appellant has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a left knee 
disorder on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a right knee 
disorder, this claim remains denied.  

The claim for service connection for a left knee disorder is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

